


110 HR 2906 IH: 10th Congressional District of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		-I
		110th CONGRESS
		1st Session
		H. R. 2906
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Kirk introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a pilot program under which the Secretary of
		  Education makes grants to establish and support the 10th Congressional District
		  of Illinois School Conservation Corps.
	
	
		1.Short titleThis Act may be cited as the
			 10th Congressional District of
			 Illinois School Conservation Corps Act.
		2.School
			 Conservation Corps pilot program
			(a)EstablishmentFrom
			 amounts made available to carry out this section, the Secretary of Education
			 shall carry out a pilot program under which the Secretary makes grants to
			 chapters to establish and support a school conservation corps.
			(b)ScopeThe
			 pilot program shall be carried out in the 10th congressional district of
			 Illinois.
			(c)ChaptersIn
			 this section, the term chapter means a group, at a public high
			 school, consisting of at least 10 students of that high school and at least one
			 advisor age 21 or older.
			(d)Amount of
			 grants
				(1)In
			 generalEach grant under this section—
					(A)shall include a
			 base amount of $1,000; and
					(B)may, at the
			 discretion of the Secretary, include an additional amount of up to $5,000,
			 subject to paragraph (2).
					(2)Matching
			 requirement for additional amountsAn additional amount under
			 paragraph (1)(B) may be included only to the following extent:
					(A)In
			 generalThe chapter matches each $1 of the additional amount with
			 $1 from non-Federal sources raised by the chapter.
					(B)PartnershipsThe
			 chapter matches each $1.03 of the additional amount with $1 from non-Federal
			 sources raised by the chapter for an activity sponsored in collaboration with
			 one or more of the following entities:
						(i)Illinois Open Lands.
						(ii)Illinois Audubon
			 Society.
						(iii)Ducks
			 Unlimited.
						(iv)Environmental
			 Defense.
						(e)Use of grant
			 amounts
				(1)In
			 generalAmounts granted under this section shall be used to
			 sponsor activities to improve environmental protection in the region in which
			 the pilot program is being carried out.
				(2)10th
			 congressional district of IllinoisWith respect to the
			 congressional district specified in subsection (b), the activities sponsored
			 shall include, in order of priority, the following:
					(A)Providing volunteers for cleaning up the
			 Lake Michigan watershed.
					(B)Finding ways for
			 schools and families to reduce their greenhouse gas emissions.
					(C)Establishing
			 recycling programs for student and school waste.
					(D)Becoming
			 volunteers to assist in the cleanup of Waukegan Harbor.
					(E)Leading seminars
			 for local leaders and the public on the dangers of mercury pollution.
					(F)Meeting with local
			 mayors and village councils to encourage their reduction of greenhouse gases
			 and encourage recycling.
					(G)Forming groups to
			 ask large companies to provide financial tax incentives to lower greenhouse gas
			 emissions.
					(f)DurationThe
			 pilot program shall be carried out in fiscal years 2008 and 2009.
			(g)Evaluation
				(1)In
			 generalAfter the period of
			 the pilot program, the Secretary shall evaluate the success of the pilot
			 program. In carrying out the evaluation, the Secretary shall determine whether
			 the pilot program met the following goals:
					(A)Achieving 29 percent
			 of the activities specified in subsection (e)(2).
					(B)Involving 21
			 percent of all public high school students in the congressional district
			 specified in subsection (b) with the program.
					(2)Report and
			 recommendationsUpon
			 completing the evaluation, the Secretary shall submit to Congress a report on
			 the evaluation. The report shall include the Secretary’s recommendations as to
			 whether—
					(A)to expand the program to other
			 congressional districts;
					(B)to change the
			 current goals; or
					(C)to allow the
			 program to continue unchanged.
					(h)FundingFrom
			 amounts appropriated to the Environmental Protection Agency, the Administrator
			 of the Environmental Protection Agency shall transfer to the Secretary such
			 sums as may be necessary to carry out the pilot program.
			
